Citation Nr: 1739942	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526b, Veteran's Supplemental Claim, received in January 2011.  The medical evidence of record includes a diagnosis for major depressive disorder.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has expanded the claim to include all acquired psychiatric disabilities other than PTSD and has recharacterized the issue on appeal as shown on the title page.

Following issuance of the statement of the case, the Veteran submitted additional medical treatment records along with a waiver of initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The issues of entitlement to service connection for diabetes mellitus and entitlement to service connection for residuals of a shrapnel wound in the left lower extremity have been raised by the record in a VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2014, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

A motion to advance this appeal on the Board's docket has been received.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced on age" is defined as 75 or more years of age).  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The Veteran was provided a VA examination as to his claimed PTSD in April 2011.  The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner provided no psychiatric diagnoses, stating that the Veteran over-endorsed symptoms suggestive of PTSD and that she could not discern the Veteran's legitimate symptoms from his over-endorsed symptoms.

VA treatment records associated with the record since the April 2011 VA examination reflect diagnoses of PTSD, "PTSD by history", and major depressive disorder.  However, they do not show the basis for those diagnoses.  Specifically, they do not describe how the Veteran met the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), to include what stressor satisfies the diagnostic criterion A.  In addition, they do not specify whether the Veteran's major depressive disorder is causally related to his active service.  As such, the Board finds that the issue must be remanded so that the Veteran may be provided another VA examination to determine the likely etiology of his major depressive disorder and to determine whether he has a diagnosis of PTSD and, if so, whether the condition is related to an in-service stressor.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD and major depressive disorder.   Provide a copy of this remand and the record to the examiner for review.  Any and all tests and evaluations deemed necessary by the examiner should be performed.

The examiner should note that, because this case was certified to the Board before August 4, 2014, the diagnosis of PTSD must be in accordance with the DSM-IV.  38 C.F.R. § 4.125 (a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (August 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125  to reference DSM-5).  Therefore, in evaluating the Veteran for PTSD, the examiner should apply the diagnostic criteria set forth in the DSM-IV and not that set forth in the DSM-5.

The examiner must address the following:

a. Does the Veteran have a diagnosis of PTSD under the DSM-IV?  If a diagnosis of PTSD is deemed not appropriate, the examiner must explain why the diagnostic criteria for PTSD of the DSM-IV have not been met.  The examiner must take into account and attempt to reconcile other diagnoses of record, specifically to include the diagnosis of PTSD made by the Veteran's VA healthcare providers.

b. If the Veteran does have a diagnosis of PTSD, is it at least as likely as not (50 percent or greater probability) that the diagnosed PTSD is related to the Veteran's fear of hostile military or terrorist activity?

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

c. If the Veteran has a diagnosis of PTSD, but it is not related to the Veteran's fear of hostile military or terrorist activity, is it at least as likely as not that the Veteran's PTSD is related to an in-service stressor?

d. Is it at least as likely as not that any acquired psychiatric disability other than PTSD that is demonstrated in the record or upon examination, specifically to include major depressive disorder, had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service?

The examiner should indicate that the record was reviewed. A complete rationale should be provided for all opinions given.

2.  If the VA examiner above opines that the Veteran has a diagnosis of PTSD based on an in-service stressor not related to fear of hostile military or terrorist activity, then undertake any necessary development to confirm the Veteran's reported in-service stressor.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

